UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 08-1281



MICHAEL J. MORRISSEY; THE ESTATE OF DOROTHY L. MORRISSEY BY:
MICHAEL J. MORRISSEY, Its Administrator,

               Plaintiffs - Appellants,

          v.


ROBERT LESNIAK; ASHLAND CONVALESCENT CENTER; GEORGE F. TIDEY;
HANOVER COUNTY ADULT PROTECTIVE SERVICES; HANOVER COUNTY;
UNKNOWN STAFF MEMBERS; ADMINISTRATOR, Ashland Convalescent
Center; PATRICIA GERSHENOFF; SALLY MOON; GEORGE ELMORE; JOSEPH
RAPASARDO; HENRICO COUNTY; L. A. HARRIS; BON SECOURS,
INCORPORATED, trading as St. Mary's Hospital; CARRIE WEST;
TERRY BETINO; JEAN TODD; ELIZABETH OXENHAM; S. J. SEIDLITZ;
C. A. WOOD; SHERYL L. HERNDON; ANN HONEYCUTT; HOWARD C. VICK;
MICHAEL ROBERTSON; COMMONWEALTH OF VIRGINIA; VIRGINIA
DEPARTMENT OF AGING; TERRY RAINEY; VIRGINIA DEPARTMENT OF
HEALTH; ANNE PETERSON; VIRGINIA CENTER FOR QUALITY HEALTH
CARE; VIRGINIA DEPARTMENT OF MEDICAL ASSISTANCE SERVICES;
HENRICO COUNTY DEPARTMENT OF SOCIAL SERVICES; HENRICO COUNTY
DEPARTMENT OF MENTAL HEALTH; MARTHA CALLOWAY; RICHARD GLOVER;
CYNTHIA WOOD; JAMES L. GILMORE; HARRY CARRICO, Virginia
Supreme Court Participating Member as of September 1997;
RICHARD H. POFF, Virginia Supreme Court Participating Member
as of September 1997; CAROLYN WHITE; CAPITOL AREA AGENCY ON
AGING; SHAWN MAJETTE; PAUL IZZO; OFFICE OF THE ATTORNEY
GENERAL; RICHARD ALDERMAN; JAMES MOORE; JOSEPH RAPPASADA;
HEALTH OF VIRGINIA, INCORPORATED, trading as University Park
Nursing Home; PATRICIA L. JONES; WILLIAM BIGGERS; C. BEATTY;
VICTORIA GUTMAKER; SUSAN A. CLIFTON; MARY ANN PROFFITT; AL
HARRIS; GREER JACKSON; L. NEIL STEVERSON; EDWIN BISCHOFF;
R. R. BROOKS; REBECCA ANDREWS; MICHELLE GAVIN, a/k/a Assistant
Student; GAYLE CLENDENIN; PETER BOLING; MEDICAL COLLEGE OF
VIRGINIA; VIRGINIA COMMONWEALTH UNIVERSITY; UNKNOWN DOCTOR;
MCV PHYSICIANS, a/k/a MCV Associated Physicians,

               Defendants - Appellees,
          v.


REED SMITH LLP,

                  Movant - Appellee.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00034-JRS)


Submitted:   September 10, 2008        Decided:   September 29, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Morrissey, Appellant Pro Se.            William Fisher
Etherington, Leslie A. Winneberger, BEALE, BALFOUR, DAVIDSON &
ETHERINGTON, PC, Richmond, Virginia; Robert A. Dybing, THOMPSON &
MCMULLAN, Richmond, Virginia; Paul Kugelman, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jeremy David
Capps, David Patrick Corrigan, HARMAN, CLAYTOR, CORRIGAN & WELLMAN,
Richmond, Virginia; Rodney Kyle Adams, Tracy Taylor Hague, LECLAIR
RYAN, PC, Richmond, Virginia; Dana Alexine Dews, Elizabeth Griffin
Robertson, GOODMAN, ALLEN & FILETTI, Glen Allen, Virginia; Robert
Jacques Kloeti, FLORANCE, GORDON & BROWN, Richmond, Virginia;
Richard Cyril Sullivan, Jr., REED SMITH, LLP, Falls Church,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

           Michael J. Morrissey appeals the district court’s order

denying his motions for reconsideration.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.        Morrissey v. Lesniak,

No. 3:06-cv-00034-JRS (E.D. Va. Jan. 29, 2008).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    3